UNITED STATES DISTRICT COURT                             FILED
                                FOR THE DISTRICT OF COLUMBIA                             MAY 04 2010
                                                                                   Clerk, U.S. Di .
                                                                                     Bankruptc stnct ani
Craig,                                            )                                             Y COf/rtf
                                                  )
                   Plaintiff,                     )
                                                  )
                   v.                             )       Civil Action No.
                                                  )
Defense of Marriage Act et al.,                   )                                It U689
                                                  )
                   Defendants.                    )


                                      MEMORANDUM OPINION

            Plaintiff Craig (no last name) has filed an application to proceed without prepayment of

fees and a pro se complaint. The application will be granted and the complaint will be dismissed

for lack of standing.

            Craig, who identifies himself in the caption as "a Prisoner of Faith in the Saint Elizabeth

Prison Hospital," brings this suit against the federal government, the Congress, the Department

of Justice, and two defendants that are non sui juris, an Act of Congress ,md the "Religious

Right." Complaint at 1. Posing a hypothetical, Craig posits that if he should marry a man, and if

they should travel to New York City, and ifhis partner becomes very sick, then, because of the

Defense of Marriage Act, Craig would have no "spousal rights to save the life of [his] husband."

Id.   ~   3. As relief, he seeks $3 million each for himself, his fiance and his best man, and $9

trillion for his deceased mother's project for innocent boys and girls. Id. at 3.

            A federal court is limited by the Constitution to considering matt(:rs that present a case or

controversy. U.S. Const. art. III, § 2. Standing is one of the justiciability doctrines that has

developed to give meaning to Article Ill's case or controversy requirement. Nat'/ Treas.




                                                                                                            3
Employees Union v. United States, 101 F.3d 1423, 1427 (D.C. Cir. 1996). A question of Article

III standing is a question of subject matter jurisdiction. See Ins. Corp. of Ireland, Ltd. v.

Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 (1982) ("Subject matter jurisdiction, then,

is an Art. III as well as a statutory requirement [.]") Article III standing requires, among other

things, that a plaintiff have suffered an injury in fact, which is an invasion ofa legally protected

interest that is concrete, particularized, and actual or imminent rather than conjectural or

hypothetical. Lujan v. Defenders of Wildlife, 504 U.S. 555,560-61 (1992). In this case, Craig's

anticipated injury is based on a future hypothetical that is too speculative and distant to meet the

requirements for standing. Accordingly, this complaint will be dismissed for lack of subject

matter jurisdiction.

       A separate order accompanies this memorandum opinion.




Date: ~            ;;{(,,:; CJ I   D




                                                 -2-